SWYGERT, Circuit Judge,
dissenting.
This case is not as complex as the majority leads one to believe. The Baltimore and Ohio Railroad wishes to abandon a 100-mile section of its track in central Illinois. It proved that the operation of this line has been unprofitable in the past and that its future prospects are no brighter. The Interstate Commerce Commission considered evidence of five years’ operations of the line and, after balancing the losses to the railroad with the hardship to the public were the section to be closed, decided that the public interest was best served by allowing the railroad to abandon the line. In view of the substantial evidence before the Commission and the deference to be accorded its decisions, we should uphold the order and permit the abandonment.1
The majority finds fault in four concerns — regarding maintenance expenses, the weight attached to the losses in 1976-1978, alternate transportation and future prospects — that led the Commission to approve the abandonment. In each instance, the majority’s complaint is essentially that the Commission does not explain its decision as fully as the court would like. Our task, however, is not to require that agencies always write lengthy opinions which explain every finding or rebut every argument made by the losing side. Particularly in a case such as this in which the final determination involves a balancing of interests, our purpose should be to ensure that the findings — and the ultimate conclusion— are justified by a sufficient basis in the record. There can be little doubt that in this case the Commission had before it more than enough evidence to support the result.
The Commission found that the railroad suffered significant losses, ranging from $32,695 to $492,279, from 1976-1978. The contestants and the majority do not dispute this bottom-line figure; nor do they contend that no maintenance costs were properly includable in that figure. Rather, they argue simply that the Commission did not explain fully enough its finding that the maintenance expenses were “reasonable.” See majority opinion, supra at pp. 1076-1077. The Commission stated in its opinion:
B&O’s expenses to maintain the line are reasonable. The record indicates that from 1974 through 1978 B&O had maintenance expenses on a per-mile basis ranging between $1,753 (1974) and $5,763 (1977) and averaging $3,583 over the 5-year period. These are reasonable expenses for operations at FRA class I safety standards. Considering the railroad operates the branch line at FRA class III safety standards, we find these maintenance costs are reasonable.
360 ICC 681, 682 (1980). I cannot understand why that is not a sufficient explanation. The majority declares that it is too conclusory simply because the Commission does not respond to petitioners’ argument that the costs were the result of the railroad’s failure to perform adequate maintenance in the past. It is not the Commission’s responsibility , to counter every argument put forward by the parties in each case,2 particularly where, as here, there is more than adequate support for the finding in the record. The majority ignores the testimony of petitioner Illinois Department of Transportation’s own expert witness and that of two other witnesses that maintenance expenses of $666,416 per year would be a reasonable figure. The railroad’s actual spending never even approached that fig*1085ure.3 We are not relying on grounds not articulated by the Commission4 when we search the record to see whether the Commission had before it sufficient documentary or testamentary evidence to support its conclusion. See Colorado Interstate Gas Co. v. FPC, 324 U.S. 581, 595, 65 S.Ct. 829, 836, 89 L.Ed. 1206 (1945). Where such evidence exists, as it does here, we should not so readily reject the Commission’s conclusion.5
The majority questions the weight that was accorded this supplemental financial evidence that was received upon remand.6 Operations for the years 1976-1978 took place only after the railroad had filed its application for abandonment. Because operations during that time were conducted with the knowledge that the line might be abandoned, the majority reasons, the financial evidence is not representative of the potential profitability of the line and therefore should not be accorded as much weight as the evidence from the two years preceding the filing of the application. The same problems exist, however, for those two earlier years. Certainly during that time, the railroad knew that abandonment was a possibility, and any tendency towards reducing service could appear as much during those two years as they would after the filing of the application.7 Indeed, the fact that the railroad spent significantly more on maintenance during the post-application years indicates that it may have been making an attempt to salvage the line.8 The relative reliability of evidence, moreover, is for the Commission, not for us, to decide. As the Supreme Court noted in New York v. United States, 331 U.S. 284, 328, 67 S.Ct. 1207, 1230, 91 L.Ed. 1492 (1947), “[0]n a subject of transportation economics, . . . the Commission’s judgment is entitled to great weight. The appraisal of costs figures is itself a task for experts.”
The majority also questions the sufficiency of the Commission’s findings with respect to alternate transportation and future prospects. Again the record before the Commission contains more than adequate evidence to support its conclusion. Sufficient alternate transportation exists for the shippers on the line. Of the 19 stations located on the line, seven (accounting for 65 percent of the carloads on the line) are *1086served directly by other rail carriers, and all are within 13 highway miles of an alternate rail station.9 Team track facilities for loading and unloading between trucks and rail cars are also located within 14 miles of almost all the stations. Furthermore, many motor carriers serve the area already. The record also indicates the small number of shippers in most of the towns served and that, where any major inconvenience would be caused the railroad has offered to make alternate arrangements for the convenience of the shippers.10 This same evidence supports the Commission’s finding that future prospects for the line are bleak. The line serves only two towns of larger than 2000 people,11 and there is little reason to believe that its use could grow in the future.
The majority’s only argument concerning, this evidence is that the contestants raised a number of issues which the Commission did not address specifically in its opinion. This seems to me to place too large a burden on an agency. Where the Commission, as here, explains the reasons for its action, and where there is sufficient evidence in the record to support those reasons, no more should be necessary. The Commission should not have to respond to all the contentions normally raised in a shotgun approach under such circumstances.12 The *1087Supreme Court has held that the Commission is not required to make subordinate findings on every collateral contention of the parties. See Minneapolis & St Louis R. R. v. United States, 361 U.S. 173, 193, 80 S.Ct. 229, 241, 4 L.Ed.2d 223 (1959).13 That is particularly true in cases like this where the ultimate decision involves a balancing of competing interests.14 The Supreme Court has even stated that in such cases, no specific findings of fact are necessary. Colorado v. United States, 271 U.S. 153, 169, 46 S.Ct. 452, 456, 70 L.Ed. 878 (1926). The Commission has presented a reasoned decision that fairly addresses the issues in this case.15 Its reasons for the decision are clear, and they are amply supported by the record. It has articulated a “rational connection between the facts found and the choice made.” Burlington Truck Lines v. United States, 371 U.S. 156, 168, 83 S.Ct. 239, 245, 9 L.Ed.2d 207 (1962). The mere fact that the Commission did not counter every argument raised by the contestants is not a sufficient ground to reverse its decision. The Commission’s authority in determining issues of public convenience and necessity is broad, and the scope of judicial review is correspondingly narrow. Bowman Transportation, Inc. v. Arkansas-Best Freight System, 419 U.S. 281, 95 S.Ct. 438, 42 L.Ed.2d 447 (1974). “He who would upset the . . . order under the Act carries the heavy burden of making a convincing showing that it is invalid because it is unjust and unreasonable in its consequences.” ICC v. Jersey City, 322 U.S. 503, 512, 64 S.Ct. 1129, 1133, 88 L.Ed. 1420 (1950). The appellants in this case have not met that burden.
I would affirm the order of the Commission.16

. I agree with the majority’s holding in part II of its opinion that the Commission had the authority to consider the supplementary evidence on the remand, although I dispute their statements that this evidence is not to be accorded the same weight as the original evidence. See discussion, infra, at pp. 1085-1086.


. See discussion, infra, at pp. 1086-1087.


. These costs amounted to $400,355 in 1976; $595,262 in 1977; and $442,622 in 1978.


. See SEC v. Chenery Corp., 332 U.S. 194, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947); FPC v. Texaco, Inc., 417 U.S. 380, 94 S.Ct. 2315, 41 L.Ed.2d 141 (1974).


. The majority’s discussion of “normalized” maintenance expenses, supra at 1076-1077, is irrelevant to the decision in this case, since the Commission based its decision on the actual expenses incurred which were a component of the losses from 1976-1978.


. The Commission stated:
The proposed abandonment will significantly reduce the drain on B&O’s net operating income. Considering the updated financial information, the record indicates that in 1976, 1977, and 1978, B&O would have net operating losses of $32,695, $492,279, and $276,374, respectively. Despite the net profit, excluding rehabilitation costs, of $71,563 for 1975, these figures substantiate the bleak financial picture forecast for B&O operations in division I’s prior decision. In addition, the evidence indicates that to break even for 1976, 1977, and 1978, B&O had to handle 3,886 cars, 4,670 cars, and 3,622 cars, respectively. During those years, however, B&O handled only 3,610 cars, 2,725 cars, and 2,504 cars, respectively, bearing out our prior finding that future traffic predictions are speculative. We find that during the last 3 years, the line under consideration did not generate sufficient traffic to justify further operations.
360 ICC at 683.


. The majority misstates the Commission’s argument concerning the regulation, 49 C.F.R. § 1121.20(b)(1), which requires a railroad to identify a line as a potential candidate for abandonment sometime between four months to three years prior to the filing of an abandonment application. See majority opinion, supra at 1077, 1078. The regulation does not affect representativeness of the evidence at all, for it is irrelevant when within that time period notice is first given. The simple fact is that an abandonment decision will not be made quickly, and that any evidence will suffer some problems of nonrepresentativeness. That is exactly why we have the Commission to weigh such evidence.


. Compared with the higher maintenance expenses cited supra in n.3, those costs were only $181,028 in 1974 and $230,795 in 1975.


. The small size of the 19 stations and the easy availability of alternate transportation are indicated by the chart below:
Nearest Alternate Railroad
Station Population Other Railroads Serving Station Railroad Highway Miles
Rochester 1,667 ICG 7
Berry 64 ICG 11
Breckenridge 47 ICG 13
Edinburg 1,153 N&W 9
Sharpsburg 78 N&W 5
Taylorville 10,644 N&W, C&IM N&W, C&IM 0
Owaneco 278 N&W 8
Millersville 61 CR 6
Pana 6,326 CR, ICG, C&EI CR, ICG, C&EI 0
Tower Hill 683 CR CR 0
Lakewood 175 N&W 6
Cowden 537 N&W N&W 0
Beecher City 466 C&EI 3
Moccasin 75 C&EI C&EI 0
Altamont 1,929 CR, C&EI CR, C&EI 0
Gilmore 25 CR 6
Edgewood 495 ICG ICG 0
Iola 163 ICG 7
Louis 1,020 B&O 8
Abbreviation code
N&W — Norfolk and Western
C&EI — Chicago & Eastern Illinois Railroad Company
C&IM — Chicago & Illinois Midland Railroad Company
ICG — Illinois Central Gulf Railroad Company
CR — Conrail


. The railroad has offered to donate its tracks for $1.00 at Cowden, Altamont and Taylorville, for example, so that shippers there will receive direct rail service from the Norfolk and Western, Conrail, and the Chicago and Illinois Midland. For a complete documentation of the affected shippers and the minimal impact that an abandonment would have upon them, see Intervenor B&O Railroad Co.’s brief at pp. 7-15.


. See n.9, supra.


. Nor in a case like this should the Commission even be required to rebut every contrary finding by the Administrative Law Judge. Credibility is not at issue in this case. The *1087same evidence, in essentially the same form, was before the full Commission as was before the ALJ. See Bangor & Aroostook R.R. v. ICC, 574 F.2d 1096, 1110 (1st Cir. 1978).


. After five years of consideration, I do not understand how the majority can imply that the Commission’s actions were summary.


. The Commission’s final judgment was just such a weighing:
Considering the additional financial information, we have weighed the convenience to the shippers from not having to incur higher costs of alternative transportation against the limited amount of traffic handled by B&O in the past and the speculative nature of future traffic and B&O’s loss from operating the line, see Colorado v. United States, 271 U.S. 153, 168, 46 S.Ct. 452, 455, 70 L.Ed. 878 (1926). We conclude that the burden on interstate commerce outweighs any inconvenience to the shippers and, therefore, we affirm division I’s grant of the abandonment.
360 ICC at 683.


. See majority opinion, supra at 1079, 1080.


. I also disagree with the majority’s conclusion that cross-examination of the supplementary evidence was required in this case. The contestants had ample opportunity to rebut any evidence they found faulty.